Title: To George Washington from Hugh Williamson, 9 December 1793
From: Williamson, Hugh
To: Washington, George


          
            Sir
            Edenton [N.C.] 9th Decr 1793.
          
          You will readily believe that I am extremely desirous of being near my Children so as
            to have an Eye on the Progress of their Education and this cannot well be in Carolina
            where the State of the Climate proves unfavourable to the means of Learning. With this
            Impression I take the Liberty to intimate that a respectable Employment viz. any Office
            by the immediate nomination of the President and at the Seat of Government would be
            acceptable to me. Some Office may chance to be erected or may become vacant to the
            Duties of which I might not be unequal. In such Case, if my name should be thought of, I
            have only to promise for myself Diligence and Fidelity, of the other necessary Talents
            you are a much better Judge. I have also to observe that as Offices to which large
            Salaries are attached generally require superior Talents and are at the same Time
            Objects of Competition and Envy, my Ambition does not aspire to such Places.
          You will be pleased to excuse the Liberty I have taken in this Intimation and to be
            assured that I am with the most profound Respect Your most obedient and very humble
            Servant
          
            Hu. Williamson
          
        